DETAILED ACTION
The following is a first action on the merits of application serial no. 16/515,297 filed 7/18/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/18/19 has been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In claim 1, lines 9-10, “a transmission” has been changed to “the transmission” due to “a transmission” being introduced on line 7, this is to avoid double inclusion of the limitation in the claim, MPEP 2173.05(o).
-In claim 2, line 3, “shifter” has been changed to “shifting” as introduced in claim 1, “a first transmission shifting bracket”.
-In claim 6, line 3, “the housing” has been changed to “a housing” to avoid lack of antecedent basis of the limitation in the claim, MPEP 2173.05(e). 

-In claim 9, line 3, “shifter” has been changed to “shifting” as introduced in claim 1, “a first transmission shifting bracket”.
-In claim 13, line 3, “the housing” has been changed to “a housing” to avoid lack of antecedent basis of the limitation in the claim, MPEP 2173.05(e).
-In claim 15, lines 9-10, “a transmission” has been changed to “the transmission” due to “a transmission” being introduced on line 7, this is to avoid double inclusion of the limitation in the claim, MPEP 2173.05(o).
-In claim 16, line 3, “shifter” has been changed to “shifting” as introduced in claim 1, “a first transmission shifting bracket”.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) an electro-mechanical transmission shifter having a first actuator having a first rod end and a first mounting end; a second actuator having a second rod end and a second mounting end; a first transmission shifting bracket is retained on a gear shift output shaft of a transmission, the first rod end is spherically mounted to the first bracket; a second transmission shifting bracket pivots relative to the transmission and the second rod end is spherically mounted to the second bracket; and a programmable controller is 
-(as to claim 8) an electro-mechanical transmission shifter having a first actuator having a first rod end and a first mounting end; a second actuator having a second rod end and a second mounting end; a first transmission shifting bracket is retained on a gear shift output shaft of a transmission, the first rod end is spherically mounted to the first bracket; a second transmission shifting bracket pivots relative to the transmission and the second rod end is spherically mounted to the second bracket; the first bracket is coupled to the second bracket and a programmable controller is capable of receiving a gear selection for the transmission, wherein the controller supplies electrical power to the first and second actuators according to the gear selected by a user and in combination with the limitations as written in claim 8.
-(as to claim 15) an electro-mechanical transmission shifter having a first actuator having a first rod end and a first mounting end; a second actuator having a second rod end and a second mounting end; a first transmission shifting bracket is retained on a gear shift output shaft of a transmission, the first rod end is spherically mounted to the first bracket; a second transmission shifting bracket pivots relative to the transmission and the second rod end is spherically mounted to the second bracket; and a programmable controller is capable of receiving a gear selection for the transmission, wherein the controller supplies electrical power to the first and second actuators according to the gear .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alber et al 5927151, Figure 1; Bell et al 4002105, Figure 22; Herzog et al 5144854, Figure 2; Hurlow 4483211, Figure 2; Somschor et al 7350432, Figures 4-6; and Rake et al 20200271223, [0020], [0045].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 27, 2021